DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 22, 23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wi et al. (CN 205823099 U) hereinafter Wei.
Regarding claim 1, Wei teaches  A noise management system for a window (“The present utility model relates to the technical field of sound insulation windows,” in ¶[0001]), the system comprising: an active noise control (ANC) module disposed in or adjacent a ventilation channel of the window (“There is a muffler channel on the upper part, and a noise reduction device and a passive sound absorption device are arranged in the muffler channel” in ¶[0006]) and configured to substantially cancel low-frequency noise entering the ventilation channel ; and a passive sound absorbing module disposed in or adjacent to the ventilation channel and configured to absorb both high-frequency noise entering the channel (“The noise is supported by the sound-absorbing material through the transparent ultra-micro 
Regarding claim 18, Wei teaches the system of claim 1, Wei further teaches the system further comprising at least one noise management system as claimed in claim 1 (“a new sound insulation window, a passive sound absorption technology and a noise reduction method” in ¶[0004]).
Regarding claim 22, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 27, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 23, Wei teaches the method of claim 28, Wei further teaches the method further comprising detecting the low-frequency noise using a reference microphone before substantially cancelling the low-frequency noise (“the remaining low-frequency noise and part of the intermediate-frequency noise are neutralized by the secondary sound travel 7, that is, the unidirectional speaker emits anti-reflection waves. After elimination, it is absorbed again, and the residual noise is collected by the error sensor 6 and fed back to the active controller 8, which optimizes the algorithm and sends a signal to the secondary acoustic wave 7 to make it sound. the purpose of noise” in ¶[0028]).
Allowable Subject Matter
Claims 2-7, 9-14, 24, 25, 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/              Primary Examiner, Art Unit 2654